Citation Nr: 1122362	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-48 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service June 2002 to August 2002 and from March 2003 to March 2004.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which awarded service connection and assigned a noncompensable disability rating for a left ear hearing loss disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The service-connected left ear hearing loss disability is manifested by no worse than Level I hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a left ear hearing loss disability have not been met or approximated.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.385, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection for hearing loss was received in February 2007.  He was notified of the provisions of the VCAA by the RO in correspondence dated in March 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and a statement of the case (SOC) was issued in October 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2007 with respect to the underlying claim for service connection for a hearing loss disability.  As the issue of entitlement to an increased rating for the service-connected left ear hearing loss disability is considered a down-stream issue as to the original service connection claim, the VCAA notice provided is found to be adequate.  

The Veteran has been made aware of the information and evidence necessary to substantiate his increased rating claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and all relevant VA treatment records pertaining to his claim have been obtained and associated with his claims file.  He has also been provided with an April 2007 VA medical examination to assess the current state of his service-connected left ear hearing loss disability.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations for Hearing Loss Disability Ratings

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).  

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  See 38 C.F.R. § 4.85 (2010).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).

(CONTINUED ON NEXT PAGE)





Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 


Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic Code 6100)
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of level I.  See 38 C.F.R. § 4.85(f) (2010).

When the puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2010).   

When the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will likewise determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  See 38 C.F.R. § 4.86(b) (2010).   

Factual Background and Analysis

In November 2007, the Veteran was granted service connection for a left ear hearing loss based on service treatment records indicating hearing loss including a June 2003 audiology report, and an April 2007 VA examination which also found left ear hearing loss.  In the November 2007 decision, the RO denied service connection for the Veteran's right ear hearing loss.  The Veteran did not appeal this determination.  Therefore, the Veteran's right ear is assigned a Roman Numeral designation for hearing impairment of level I.  See 38 C.F.R. § 4.85(f) (2010).

The Veteran underwent an audiological examination in July 2006.  However, as speech recognition scores are not included in the test, the test cannot be used for rating purposes. 

VA outpatient treatment records dated from January 2007 to February 2009 were also received in connection with this appeal.  These records reflect the Veteran underwent two additional VA audiological evaluations, in February 2007 and February 2009.   During the February 2007 audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
5
10
15
15
15
LEFT
5
15
20
25
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.

Applying the above results to the Table VI chart, a puretone threshold average of 25 and a speech discrimination of 96 percent, in the left ear, will result in level I hearing for that ear.  As the Veteran's right ear is not service connected for hearing loss, the right ear is designated as having level I hearing.  Applying these results to the Table VII chart (with the left ear being the "poorer" ear), a level I for the right ear, combined with a level I for the left ear, will result in a zero percent compensation evaluation.

In an April 2007 VA examination, the Veteran complained of difficulty hearing and comprehending the student's voices in his class room more so in the present of any background noise.  He also underwent an audiological evaluation.   Pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
10
15
10
20
20
LEFT
5
15
25
25
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.

Applying the above results to the Table VI chart, a puretone threshold average of 26 and a speech discrimination of 100 percent, in the left ear, will result in level I hearing for that ear.  The right ear is designated as having level I hearing.  Applying these results to the Table VII chart (with the left ear being the "poorer" ear), a level I for the right ear, combined with a level I for the left ear, will result in a zero percent compensation evaluation.

During the February 2009 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
10
15
20
20
25
LEFT
5
15
25
25
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 in the left ear.

Applying the above results to the Table VI chart, a puretone threshold average of 30 and a speech discrimination of 92 percent, in the left ear, will result in level I hearing for that ear.  As stated previously, the Veteran is not service connected for right ear hearing loss, therefore, the right ear is designated as having level I hearing.  Applying these results to the Table VII chart (with the left ear being the "poorer" ear), a level I for the right ear, combined with a level I for the left ear, will result in a zero percent compensation evaluation.

In statements dated in October and December 2009, the Veteran stated he has a hearing aid for his left ear.  He indicated that he is a teacher and he has difficulty hearing his students, and also he has difficulty in gymnasiums with all of the associated noise while he coaches basketball.  He reported he has difficulty at times hearing his family and friends in a normal social setting or in his home.  

In this case, the Board finds that the continuation of previously assigned noncompensable disability rating is proper based upon all objective hearing loss measurements, including the April 2007 and February 2009 VA audiometric reports, as mechanically applied to the relevant tables.  Evidence of record does not reflect impaired hearing acuity levels which would warrant the assignment of a higher evaluation for left ear hearing loss. 

Table VIa was considered; however, its application will not result in a higher evaluation.  Consideration of section 4.86(b) is not warranted, given that the evidence does not reflect a simultaneous puretone threshold of 30 db or less at 1000 Hz and a puretone threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 (2010).

The Board acknowledges the difficulties that the Veteran has with his hearing acuity.  However, the ratings for hearing loss are based on a mechanical application of the tables provided by law; the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The mere assertion that a disability interferes with employment or renders a veteran unemployable does not automatically raise or implicate the assertion that the regular schedular standards are not adequate and therefore require consideration of § 3.321(b)(1).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See VAOPGCPREC 6-96.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his hearing loss that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  In October and December 2009 statements, the Veteran reported that he has difficulty hearing while teaching and coaching the basketball team, but that he overworks and finds other ways to compensate for the difficulty he is having hearing what he needs to hear to coach his team.  Absent any unusual circumstances, it is evident that the Veteran's impairment is contemplated by the schedular rating assigned.


ORDER

Entitlement to an initial compensable disability rating for a left ear hearing loss disability is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


